Case 1:19-cv-23234-KMW Document 46 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



  NOOK DIGITAL, LLC,
                         Plaintiff,
         v.
                                                         Case No. 19-cv-23234-KMW/EGT
  NUU LIMITED and NOETIC, INC.,
                         Defendants.


         JOINT NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL

         Plaintiff Nook Digital, Inc. and Defendants Nuu Limited and Noetic, Inc. hereby jointly

  advise the Court that they have reached a settlement of the above-referenced matter and request

  that the Court dismiss this case without prejudice, with each party to bear its own costs.

                                        Respectfully submitted,

   /s/ Elizabeth Honkonen                                 /s/ John Cyril Malloy, III
   Elizabeth B. Honkonen                                  John Cyril Malloy, III
   Florida Bar No. 0149403                                Florida Bar No. 964220
   ebh@knpa.com                                           jcmalloy@malloylaw.com
   KENNY NACHWALTER, P.A.                                 Meredith Frank Mendez
   Four Seasons Tower                                     Florida Bar No. 502235
   1441 Brickell Avenue, Suite 1100                       mmendez@malloylaw.com
   Miami, FL 33131                                        Jessica Neer McDonald
   Telephone:     (305) 373-1000                          Florida Bar No. 125559
   Facsimile:     (305) 372-1861                          jnmcdonald@malloylaw.com
                                                          MALLOY & MALLOY, P.L.
                -and-                                     2800 S.W. Third Avenue
                                                          Miami, FL 33129
                                                          Telephone: (305) 858-8000
                                                          Facsimile: (305) 858-0008

                                                                        -and-
Case 1:19-cv-23234-KMW Document 46 Entered on FLSD Docket 05/15/2020 Page 2 of 2



   Guy Yonay (SDNY Bar No. GY-3028) (PHV)                Kevin Viau, Esq. (PHV)
   GYonay@PearlCohen.com                                 kviau@iplg.com
   Sarah Benowich (SDNY Bar No. SB-1991)                 Otto O. Lee, Esq. (PHV)
   (PHV)                                                 olee@iplg.com
   SBenowich@PearlCohen.com                              Leila Sockolov, Esq. (PHV)
   PEARL COHEN ZEDEK LATZER                              lsockolov@iplg.com
   BARATZ LLP                                            Jenny Hong-Gonzalez (PHV)
   1500 Broadway, 12th Floor                             jhonggonzalez@iplg.com
   New York, NY 10036                                    INTELLECTUAL PROPERTY LAW
   Telephone:   (646) 878-0800                           GROUP LLP
   Facsimile:   (646) 878-0801                           1871 The Alameda, Suite 250
                                                         San Jose, CA 95126
   Counsel for Plaintiff Nook Digital, LLC               Telephone: (408) 286-8933
                                                         Facsimile: (408) 286-8932

                                                         Attorneys for Defendants Nuu Limited and
                                                          Noetic, Inc.




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 15, 2020, I electronically filed the foregoing with the

  Clerk of Court using CM/ECF. I also certify that it is being served on all counsel of record via the

  Court’s ECF notification system.


                                                /s/ Elizabeth B. Honkonen
                                                Elizabeth B. Honkonen




                                                   2
